DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sutherland et al (2015/0005768).
Referring to claim 1, Sutherland et al teaches a temperature monitoring surgical bipolar forceps (abstract; Figure 1), comprising: an isolation mechanism (21) (paragraph 0102); a first forceps arm (14/17) having a first forceps arm distal end and a first forceps arm proximal end, the first forceps arm proximal end being disposed in the isolation mechanism (paragraphs 0102-0103); a first conductor tip (13) of the first forceps arm (17) (paragraphs 0102 and 0104); a first proximal channel of the first forceps arm having a first proximal channel distal end and a first proximal channel proximal end (paragraphs 0036, 0107-0108; Sutherland et al teaches that the temperature sensing components are covered by a protective coating/covering on the prongs, which would therefore form a channel); a first distal channel of the first forceps arm having a first distal channel distal end and a first distal channel proximal end (paragraph 0036, 0107-0108; Sutherland et al teaches that the temperature sensing components are covered by a protective coating/covering on the prongs, which would therefore form a channel); a first thermocouple housing of the first forceps arm (paragraph 0107; Figure 2); a first thermocouple wire (2) having a first thermocouple wire distal end and a first thermocouple wire proximal end wherein the first thermocouple wire is disposed in the first proximal channel and the first distal channel (paragraphs 0036, 0074, 0107 and 0108; Figure 3); a first thermocouple (15A) configured to measure a first temperature wherein the first thermocouple is disposed in the first thermocouple housing (paragraph 0107; Figures 1-3); a second forceps arm (14/17) having a second forceps arm distal end and a second forceps arm proximal end, the second forceps arm proximal end being disposed in the isolation mechanism (paragraphs 0102-0103); a second conductor tip (13) of the second forceps arm (paragraphs 0102 and 0104); 2016 0108U a second proximal channel of the second forceps arm having a second proximal channel distal end and a second proximal channel proximal end (paragraphs 0036, 0107-0108; Sutherland et al teaches that the temperature sensing components are covered by a protective coating/covering on the prongs, which would therefore form a channel); a second distal channel of the second forceps arm having a second distal channel distal end and a second distal channel proximal end (paragraphs 0036, 0107-0108; Sutherland et al teaches that the temperature sensing components are covered by a protective coating/covering on the prongs, which would therefore form a channel); a second thermocouple housing of the second forceps arm (paragraph 0107; Figure 2); a second thermocouple wire (2) having a second thermocouple wire distal end and a second thermocouple wire proximal end wherein the second thermocouple wire is disposed in the second proximal channel and the second distal channel (paragraphs 0036, 0074, 0107 and 0108; Figure 3); and a second thermocouple (15B) configured to measure a second temperature wherein the second thermocouple is disposed in the second thermocouple housing (paragraph 0107; Figures 1-3).

Referring to claim 11, Sutherland et al teaches a housing sleeve interface (3) having a housing sleeve interface distal end and a housing sleeve interface proximal end (paragraph 0112; Figure 1).  It is noted that the recitation of “a housing sleeve interface” is broad and therefore the examiner recommends including more structural components of this feature.

 	Referring to claim 13, Sutherland et al teaches a bipolar cord (both of 22A) (paragraphs 0102 and 0104; Figure 1).  

 	Referring to claim 14, Sutherland et al teaches a first input conductor (one of 22A) having a first input conductor distal end and a first input conductor proximal end (paragraphs 0102 and 0104; Figure 1).  

Referring to claim 15, Sutherland et al teaches a second input conductor (one of 22A) having a second input conductor distal end and a second input conductor proximal end (paragraphs 0102 and 0104; Figure 1).   

	Referring to claims 16-19, Sutherland et al teaches a machine connector (both of 1) having a machine connector distal end and a machine connector proximal end further comprising: a first barb (1) of the machine connector and a second barb (1) of the machine connector and a machine connector orientation guide (“plugs” in paragraph 0075) of the machine connector (paragraph 0075; Figure 1).  

 	Referring to claim 20, Sutherland et al teaches a housing sleeve (11) having a housing sleeve distal end and a housing sleeve proximal end (paragraph 0117; Figure 1).  It is noted that the recitation of “a housing sleeve” is broad and therefore the examiner recommends including more structural components of this feature.

Response to Arguments
Applicant's arguments filed February 18, 2022 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the protective coating/covering 17 does not form a channel within prongs) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims as currently written do not require that the channels are disposed within the prongs or forceps arms.  
Furthermore, Merriam-Webster’s Dictionary defines “channel” as “a usually tubular enclosed passage”, which is what the protective coating/covering forms.  The claim does not require that the temperature wires move independently within the channel.  Furthermore, the claim does not require that the channels are formed within the forceps arms.  Therefore, the teaching of the prior art meets the claimed subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480. The examiner can normally be reached Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMANTHA M GOOD/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794